DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  
Claim 10 recites, “An image distributing program...” causing a computer to execute various steps. However, it would reasonably be interpreted by one of ordinary skill in the art as software, per se. This subject matter is not limited to that which falls within a statutory category of invention because it is not limited to a process, machine, manufacture, or a composition of matter. Software does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
The Examiner suggests amending the claim 10 to recite subject matter, to include tangible computer media, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Objections
Claim 8 is objected to because of the following informalities: The Examiner believes that the Applicants intent to claim “the display monitor” instead of “the display motor”. Appropriate correction is required.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...an acquisition unit that acquires a plurality of pieces of moving image data imaged at different points; a data generating unit that generates still image data by extracting a frame for every predetermined time as a still image for each of the plurality of pieces of moving image data acquired by the acquisition unit; a storage unit that stores the still image data in association with position data representing an imaging position at which a subject has been imaged in each of the plurality of pieces of moving image data and time data representing a time at which the still image data has been imaged; a designated value accepting unit that accepts a position designation value for designating the position data in the still image data desired to be viewed by a user; and a selection unit that selects the still image data in accordance with the time data on the basis of the position designation value accepted by the designated value accepting unit and transmits the selected still image data to an external display device via a communication network, wherein the selection unit selects the still image data corresponding to the position designation value that has already been designated in a case in which the designated value accepting unit has not accepted the position designation value and selects the corresponding still image data on the basis of a change in the position designation value by using the time data of the still image data corresponding to a time at which the position designation value has been accepted as a reference in a case in which the designated value accepting unit has accepted the position designation value.” And independent claim 9 recites the uniquely distinct features for: “...an acquisition step of acquiring a plurality of pieces of moving image data imaged at different points; a data generating step of generating still image data by extracting a frame for every predetermined time as a still image for each of the plurality of pieces of moving image data acquired in the acquisition step; a storage step of storing the still image data in association with position data representing an imaging position at which a subject has been imaged in each of the plurality of pieces of moving image data and time data representing a time at which the still image data has been imaged; a designated value accepting step of accepting a position designation value for designating a position at which the subject is viewed by a user; and a selection step of selecting the still image data in accordance with the time data on the basis of the position designation value accepted in the designated value accepting step and transmitting the selected still image data to an external display device via a communication network, wherein, in the selection step, the still image data corresponding to the position designation value that has already been designated is selected in a case in which the position designation value has not been accepted in the designated value accepting step, and the corresponding still image data is selected on the basis of a change in the position designation value by using the time data of the still image data corresponding to a time at which the position designation value has been accepted as a reference in a case in which the position designation value has been accepted in the designation value accepting step.” The closest prior art in Iwase et al. (US 8,115,814 B2) teaches a mobile tracking system of the present embodiment is constituted of multiple movable autonomic cameras 11, also called autonomic photographic apparatus 11, which are dispersed geographically. Reference numeral 12 denotes a recognition range of an autonomic photographic apparatus 11. When a mobile object constituting an object to be photographed enters this recognition range 12 and is recognized by the autonomic camera 11, it initiates a tracking operation while executing a photographing operation. An antenna 30 is provided for executing communication among the multiple autonomic cameras 11. When the autonomic cameras 11 photograph the object moving member 1 (also called the target 1) in a tracking environment, the cameras 11 mutually execute a wireless transmission/reception, utilizing the antenna 30. In the following, there will be explained a detailed structure of the autonomic camera 11 shown in FIG. 1, with reference to FIG. 2, which is a block diagram of the autonomic camera 11. An image pickup unit 21 is constituted of an image sensor 22 for target 1, and an object recognition unit 23 for recognizing and identifying the target 1. In the image pickup unit 21, a moving image photographed by the image sensor 22 is supplied to the object recognition unit 23, formed by a processor. Then the target 1 is extracted from each frame of the entered moving image. The object recognition unit 23 is capable, by an optical flow method, of 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/3/2021
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        


   
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484